                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

   IN RE: MAROUAN HAJMABROUK                           CASE NO.: 1:19-bk-04953-HWV

                         Debtor.                       CHAPTER 7


   MAROUAN HAJMABROUK,

                  Movant,

          v.
                                                       11 U.S.C. 722
   TOYOTA MOTOR CREDIT
   PO BOX 9786
   CEDAR RAPIDS, IA 52409

                  Respondent.
                                ORDER GRANTING REDEMPTION

          Upon the motion of the Debtor (s) and all objections having been withdrawn,
   the Court finds as follows:

   1.   The tangible personal property described below is intended primarily for personal, family or
        household use of the debtor (s):

   Year: 2013     Make: Nissan          Model: Rogue           VIN# JN8AS5MVXDW603336

   2.   The debt owing the Respondent is a dischargeable consumer debt and the Debtor (s) interest
        in such property is exempt and the Chapter 7 Trustee has filed a report of no distribution.
        The property is therefore deemed abandoned.

   3.   The value of the secured claim of the Respondent for redemption purposes, the "redemption
        amount" is $2,100.00.




Case 1:19-bk-04953-HWV           Doc 43 Filed 05/14/20 Entered 05/15/20 07:51:11                Desc
                                 Main Document    Page 1 of 2
   IT HEREBY ORDERED,

      1. That the Debtor (s) may redeem the subject property by paying to the Respondent on or
         before the thirtieth (30th) day following entry of this Order the redemption amount.

      2. Upon timely receipt of such payment, the Respondent is ordered to cancel its lien of
         record and surrender the certificate of title in accord with the Debtor instruction.

      3. In the event of the failure of the Respondent to so cancel its lien within three (3) days
         after payment of the aforesaid lump sum pursuant to the entry of this Order, then this
         Order shall serve as an authorization for the said lien to be canceled, and it is Ordered
         that the applicable County Clerk's Office shall cancel same of record.




      Dated: May 14, 2020                   By the Court,



                                             Henry W. Van Eck, Chief Bankruptcy Judge           (LS)




Case 1:19-bk-04953-HWV        Doc 43 Filed 05/14/20 Entered 05/15/20 07:51:11                          Desc
                              Main Document    Page 2 of 2
